Title: Remarks & Occurs. in Septr. [1772]
From: Washington, George
To: 




Septr. 1st. Finish’d Ditching at the Ferry Plantation—200 Rod in the whole.
 



2. Finishd Sowing Wheat at Muddy hole Plantation 123½ Bushls. in the whole.
Finishd Sowing Wheat at the Ferry Plantation also 84 Bushls. on the other side the Swamp next Mrs. French’s making in all 152½ Bushl. Sowed there.
 


3. Sent Adam & Jupiter from Muddy hole to work on the Mill Race. Also Bath & Robin from Dogue Run there.
 


4. Began to Sow Wheat at the Home House.
 


9. Finishd Sowing Wheat at the Mill Plantation 89 Bushl.
 


10. Compleated Sowing my Wheat at the Home House 66½ Bush. which makes in all this year


At Ho[me] House
66½
Bushls.


In the Neck
271



Muddy hole
123½



Ferry Plantn
152½



Doeg Run
189



Mill
89




   
      
         
         In all
      
   

891½
Bushls.


 


17. This day agreed with my Overseer Powell, at the lower Plantation on Rappah. [Little Falls Quarter] to continue another year on the same lay as the last provided the Number of hands are not Increased—but, if I should add a hand or two more, & let him (as I am to do at any rate) choose 5 of the best Horses at that Quarter & the upper one [Ferry Farm] he is in that case to receive only the 8th. of what Corn, Wheat, & Tobo. he makes on the Plantation.
 


29. Danl. Minor and Joshua Key came here to work.


   
   Joshua Kay was a boat builder who during the next two years repaired GW’s fishing boats and ferryboat. He also built a boat with a 29–foot keel for GW (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 74).



